Citation Nr: 0423937	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
increased symptoms of right ulnar neuropathy, including 
severe weakness, atrophy and claw deformity, as a result of 
VA surgery in July 1993.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to December 
1963.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2000 and June 2003, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, for additional 
development.  The case is now before the Board for final 
appellate consideration.

The Board notes that the RO appears to have made an implicit 
determination that new and material evidence has been 
presented with respect to the 1151 claim, because, even 
though the original denial of the claim was noted, the 
decision addressed the merits of the underlying claim of 
service connection.  See August 1997 rating decision on 
appeal, the December 1997 statement of the case (SOC), the 
February 1999 supplemental statement of the case (SSOC), and 
the March 2004 SSOC.  Despite this implicit determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A May 1995 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1155 for loss of use of the 
right hand.  

3.  Evidence added to the record since the May 1995 rating 
decision denying entitlement to compensation under 
38 U.S.C.A. § 1155 for loss of the use of the right hand is 
relevant and, when viewed in conjunction with the evidence 
previously of record, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

4.  The competent medical evidence indicates that it is at 
least as likely as not that the veteran's right ulnar 
neuropathy, including severe weakness, atrophy and claw 
deformity, was chronically worsened as the result of an 
injury to the ulnar nerve during VA surgery in July 1993 and 
was not a necessary consequence of that surgery.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1995 rating decision 
denying entitlement to compensation under 38 U.S.C.A. § 1155 
for loss of the right hand is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for chronic worsening of right ulnar neuropathy, including 
severe weakness, atrophy and claw deformity, as the result of 
July 1993 VA surgery, is warranted.  38 U.S.C.A. § 1151 
(prior to October 1, 1997); 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003; Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim.  Therefore, no further 
development is needed.

Factual Background

The veteran has made contentions during a February 1998 at 
the RO, and in various correspondence.  The Board will 
address his contentions together for the sake of clarity.  
The veteran continues to contend that as a result of VA 
surgery in July 1993, he now has increased symptoms of right 
ulnar neuropathy.  He asserts that after his first VA right 
ulnar nerve transposition, in July 1993, which was performed 
on an outpatient basis, he had a lot of bleeding at the elbow 
after he was sent home.  He then developed severe weakness 
and loss of sensation, which has not returned.  He maintains 
that the surgeon informed him that the nerve was severed.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A May 1995 rating decision denied service connection for loss 
of use of the right hand due to surgery performed July 8, 
1993, at the VA Medical Center (VAMC) in Little Rock, 
Arkansas.  The rating decision referred to a review of the 
VAMC medical file.  However, at that time the claims file did 
not actually contain any medical records dated later than 
April 1991.  

In this regard, the Board observes that the veteran's 
complete VAMC treatment records, including those regarding 
his right ulnar neuropathy since April 1991, were associated 
with the claims file in 2003.  Even with the addition of the 
veteran's complete medical records from the VAMC, records 
pertaining to the July 1993 surgery are not available.  The 
report of a VA hospitalization in March and April 1995 
provides that they were unavailable at that time.  

Reviewing the veteran's available medical records and past VA 
documents based on a review of the surgical records before 
they were lost, it is apparent that the veteran began to have 
numbness, tingling, weakness and pain in the right upper arm 
in the early 1990's.  A mylogram showed nerve entrapment at 
the right elbow.  The veteran underwent surgical 
transposition of the right ulnar nerve in July 1993.  He then 
developed prominent sensory loss in the third, fourth and 
fifth fingers as well as decreased strength.  He had a second 
surgery with some decrease in pain, but this slowly returned.  
There was no difference in his functioning.  The veteran 
signed Standard Form 522s prior to each surgery providing his 
consent.  An October 1994 hospital report indicated that the 
severe ulnar neuropathy on the right had progressed in spite 
of ulnar nerve transposition done twice in the past.  He was 
felt to have both neuropathy and nerve entrapment. 

The report of a January 2004 VA examination provides that the 
examiner reviewed the veteran's claims file.  Medical records 
in the claims file showed that a January 1993 EMG found right 
ulnar neuropathy at the elbow and borderline right carpal 
tunnel syndrome.  The examiner reviewed the veteran's own 
history, as well as the medical records.  Results of current 
physical and neurological examinations are provided.  The 
impression was that the veteran had severe right ulnar 
neuropathy at the elbow with severe weakness, atrophy and 
claw deformity as a result.  The examiner noted that it was 
difficult to answer the question of whether the increase in 
disability was due to negligence on the part of VA, as the 
examiner was unable to find records of his operations in the 
chart.  The examiner noted that, certainly, when someone 
develops a severe ulnar neuropathy, the transposition is done 
to try to protect the nerve, but not too uncommonly the 
weakness and problems will progress; it was opined that the 
latter could be the cause of the veteran's problems, although 
injury of the right ulnar nerve during surgery could as well.  
The clinician added that without specific results from the 
surgery itself, it would be hard to make this distinction. 

Legal Analysis 

New and Material Evidence

The May 1995 rating decision denying compensation under 
38 U.S.C.A. § 1151 is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  
In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.

The Board finds that new and material evidence has been 
associated with the claims file since the May 1995 rating 
decision became final, consisting of actual copies of VA 
treatment records prior to and after the July 1993 surgery, 
as well as the report of the January 2004 VA examination.  

These records are new within the meaning of the cited legal 
authority, because they are not cumulative of previously 
considered evidence and are relevant.  They are material 
because they provide a more complete picture of the 
circumstances surrounding the veteran's July 1993 surgery, 
within the meaning of Hodge, supra.  While VA has not been 
able to locate the actual July 1993 surgical report, the VA 
treatment records include 1993 and 1994 pre-operative medical 
reports providing the history of the veteran's complaints of 
ulnar neuropathy, as well as reports of post-surgical 
treatment in 1995.  The January 2004 VA examination report 
includes an opinion that tends to support the claim that the 
disability at issue was the result of an injury to the right 
ulnar nerve during VA surgery in July 1993.  The latter 
opinion is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board is required to reopen the 
previously denied claim for compensation under 38 U.S.C.A. 
§ 1151.  




Compensation under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment; or where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of the 
provision of VA training and rehabilitation services as part 
of an approved rehabilitation program under chapter 31 of 
this title, compensation shall be awarded in the same manner 
as if such disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment or training 
and rehabilitation in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  As the veteran filed his claim prior to 
October 1, 1997, the more favorable version of 38 U.S.C.A. 
§ 1151 is applicable to his appeal.  Thus, the veteran need 
not show that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment in question; the only issue before 
the Board is whether the veteran incurred a left calcaneal 
spur during or as a result of VA vocational rehabilitation. 

Relevant VA regulations provide that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation 
will not be payable for the continuance or natural progress 
of diseases or injuries for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

Based on a thorough review of the record, the Board finds 
that the evidence is at least in equipoise and supports the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  

The evidence of record shows that the veteran's right ulnar 
nerve condition underwent an increase in severity after the 
July 1993 surgery, consisting of prominent sensory loss in 
the third, fourth and fifth fingers and decreased strength.  
It is apparent that it was the underlying disability that was 
worsened rather than a mere flare-up of symptoms.  The Board 
further finds that the evidence is at least in equipoise as 
to whether or not the increase in severity of the veteran's 
condition, severe right ulnar neuropathy at the elbow with 
severe weakness, atrophy and claw deformity, represents an 
actual aggravation or chronic worsening of the underlying 
pre-surgical ulnar neuropathy incurred as a result of the 
July 1993 surgery rather than merely coincident with the July 
1993 surgery or a continuance or natural progress of the pre-
surgical ulnar neuropathy.  38 C.F.R. § 3.358.  The sole 
medical opinion of record is consistent with a chronic 
increase in severity of the underlying disability but 
equivocal as to the actual cause.  It was opined that "not 
too uncommonly the weakness and problems will progress" and 
that "the latter could be the cause of the veteran's 
problems, although injury of the right ulnar nerve during 
surgery could as well".  The Board finds that this opinion 
is not totally speculative as to the cause of the additional 
disability; rather, the physician considered all of the 
relevant evidence in the claims file and concluded that there 
were only two possible etiologies: natural progress or injury 
to the ulnar nerve.  It is the Board's judgment that the 
physician's statement can be fairly construed as an opinion 
that it was at least as likely as not that the severe 
weakness, atrophy and claw deformity the veteran experienced 
after the July 1993 surgery were the result of an injury of 
the right ulnar nerve during the operation versus a 
continuation or progression of the underlying ulnar 
neuropathy and that such were not necessary consequences of 
the surgery in question. 

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Thus, the Board 
finds that compensation under 38 U.S.C.A. § 1151 for chronic 
worsening of right ulnar neuropathy, including severe 
weakness, atrophy and claw deformity, as a result of VA 
surgery in July 1993, is warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic worsening of right ulnar neuropathy, including severe 
weakness, atrophy and claw deformity, as a result of VA 
surgery in July 1993, is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



